Citation Nr: 1605251	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for unspecified joint pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1975 and from October 1978 to November 1982.  The Veteran had additional reserve service.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for "unspecified joint pain (claimed as joint pain, and etcetera, all over pain)."  The Veteran appealed, and in December 2014, the Board remanded the claim for additional development.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claim.  

In his appeal (VA Form 9), the Veteran indicated that he desired a hearing before a Veterans Law Judge.  However, in September 2014, he stated that he no longer desired a hearing.  See report of general information (VA Form 21-0820), dated in September 2014; see also 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.  

In its December 2014 remand, the Board noted that the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left knee disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board stated that it did not have jurisdiction over it, and that it was referred to the AOJ.  This issue has still not been adjudicated by the AOJ, and it is again referred to the AOJ for appropriate action.  

The Board further notes that the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a right knee disability, and a neck disability, appear to have been raised by the Veteran (but this is not clear).  See e.g., Veteran's appeal (VA Form 9), received in May 2013.  It may be that this is simply a part of the claim before the Board.  Following this decision, the Veteran may wish to provide additional clarification to the Veteran.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran does not have a chronic disability manifested by joint pain due to his service.


CONCLUSION OF LAW

A chronic disability manifested by joint pain was not incurred in, or is otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has unspecified joint pain that is due to his service.  He essentially asserts that during his service he performed strenuous physical labor, which resulted in the claimed condition.  He argues that although he had joint pain during service, he did not seek treatment for his symptoms because of his work ethic and commitment to his duties, and that he did not report any relevant symptoms upon separation from service because he did not know he could.  See e.g., Veteran's appeal (VA Form 9), received in May 2013; statement in support of claim (VA Form 646), dated in May 2013; Veteran's notice of disagreement, received in July 2012.

As an initial matter, in final and unappealed rating decisions, dated in September 2011 and September 2013, the RO denied claims for service connection for a neck disability, and a bilateral knee disability, respectively.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  The scope of the issue on appeal therefore does not include the Veteran's neck (cervical spine) or bilateral knees (the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a bilateral knee disability, and a neck disability, have been referred to the AOJ).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of this condition within a year following the Veteran's discharge from either period of active duty service. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records from his first period of active duty do not contain complaints, findings, or diagnoses, involving joint pain, with the exception of a  March 1974 complaint of right arm pain.  There was no diagnosis.  The Veteran's separation examination report, dated in October 1975, shows that his upper and lower extremities, and "spine, other musculoskeletal," were clinically evaluated as normal.  

Records associated with service, dated between the Veteran's first and second periods of active duty include a June 1978 examination report, which shows that his upper and lower extremities, and "spine, other musculoskeletal," were clinically evaluated as normal.  An associated June 1978 "report of medical history," shows that the Veteran indicated that he did not have a history of "swollen or painful joints."  No relevant complaints, symptoms or conditions were noted.  See also November 1975 report of medical history (same).

The Veteran's service treatment records from his second period of active duty do not contain complaints, findings, or diagnoses, involving joint pain.  The Veteran's separation examination report, dated in October 1982, shows that his upper and lower extremities, and "spine, other musculoskeletal," were clinically evaluated as normal.  See also July 1980 examination report.  An October 1982 "report of medical history" shows that the Veteran indicated that he did not have a history of "swollen or painful joints."  No relevant complaints, symptoms or conditions were noted.

More importantly, as for the post-active-duty service medical evidence, it includes service treatment records associated with Naval Reserve duty.  This evidence includes examination reports, dated in May 1984, June 1985, January 1990, and December 1993, which show that his upper and lower extremities, and "spine, other musculoskeletal," were clinically evaluated as normal.  No relevant complaints, symptoms or conditions were noted.  The "report of medical history" for the associated May 1984 examination report shows that the Veteran indicated that he had a history of "swollen or painful joints" (with the word "painful" circled).  The report notes a history of painful joints beginning in 1983, with occasional pain when lifting things overhead, NCD (not considered disabling).  A "report of medical history," dated in January 1990, notes complaints of pain in the joints "possibly arthritis since 1988, self-treated with Advil - no evaluations to date."  However, the "reports of medical history" for the associated June 1985 and December 1993 examination reports show that the Veteran indicated that he did not have a history of "swollen or painful joints," and that no relevant complaints, symptoms or conditions were noted.  

Simply stated, at some point the Veteran's own prior statement provide evidence against the claim that he has had this problem since service. 

As for the non-service medical evidence dated after separation from service, VA medical reports show that in August 2006, the Veteran sought to establish care at a VA medical clinic in Albany.  It was noted that he worked full-time on a Marine Corps Logistics Base.  His medical history was taken.  He reported having a variety of symptoms and conditions, however, there was no report of any relevant joint symptoms.  A May 2007 report notes that he had recently retired from the Marine base.  A November 2007 report shows that he denied having joint swelling, redness, or pain.  A January 2008 report indicates that he was working operating a snow machine at an airport.  

Private treatment reports, dated in 2010, show treatment following tripping on some steps.  The findings primarily relate to the cervical spine, however, it appears that there were some shoulder symptoms as well.  Reports, dated beginning in 2011, note complaints of right shoulder pain.  A February 2011 X-ray for the right shoulder contains an impression of degenerative change in the right AC (acromioclavicular) joint.  Thereafter, there are notations of joint pain in the right elbow.  Reports from Advanced Pulmonary Critical Care, dated in February and September of 2011, note that on examination, there were no joint abnormalities.  

A VA shoulder and arm conditions disability benefits questionnaire (DBQ), dated in June 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of unspecified joint pain, to include his right shoulder, beginning in 1990, at which time he was an aircraft engineer and had to lift heavy equipment.  An associated X-ray for the right shoulder was unremarkable.  The Veteran's relevant diagnoses were right shoulder DJD (degenerative joint disease), with a date of diagnosis of February 2011, and left shoulder sprain, with a date of diagnosis in the 1990s.  After summarizing the Veteran's service treatment records, the examiner concluded that the Veteran's right AC joint DJD, and his left shoulder sprain, were less likely as not incurred or related to his active duty service.  The examiner explained that the Veteran's medical record did not show chronicity or recurrence of joint pain.  

A VA fibromyalgia disability benefits questionnaire, dated in April 2015, shows that the examiner indicated that the Veteran's VBMS folder and CPRS (Computerized Patient Records System)/DoD (Department of Defense) remote medical record had been reviewed.  The report notes the following: the Veteran reported a history of symptoms "off and on for many years, I just didn't pay attention to it."  He stated that during service, he had to lift rotors onto helicopters, and that he often had to work with his hands over his head.  He denied a history of any specific injuries to his joints or spine during service.  He reported first seeking treatment for joint symptoms while in Virginia, where he had lived for eight years.  The relevant diagnosis was right shoulder DJD/OA (osteoarthritis).  The examiner concluded that no systemic joint or other musculoskeletal disorder is identified, and that the Veteran does not have fibromyalgia.  

As a preliminary matter, the Veteran has asserted that he had unspecified joint pain during service, and on an ongoing basis since his service.  See e.g., Veteran's appeal (VA Form 9), received in May 2013 (noting that the actual symptoms "have been with me since my Navy service"); Veteran's notice of disagreement, received in July 2012.  However, there is no evidence of the claimed symptoms during service.  A post-active-duty service report, dated in 1984, shows that the Veteran reported an onset of symptoms in 1983 (after service).  A January 1990  post-active-duty service report notes an onset of joint symptoms in 1988 (also after service).  However, the Veteran denied having joint symptoms in 1985, and 1993.  There is no medical evidence of relevant joint symptoms thereafter until at least 2010.  During his VA examination in June 2012, the Veteran reported that his symptoms began no earlier than the 1990s.  

In addition, the claims file includes a number of reports which show that the Veteran failed to report a history of unspecified joint pain.  See e.g., August 2006 BVA progress note; reports from Patriots Sportsmedicine, dated in 2010, reports from Internal Medicine and Allergy Associates, dated in 2011; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Given the foregoing, the Veteran's assertion of a history of ongoing unspecified joint pain since his service is found not to be credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran has filed a claim for "unspecified joint pain."  The Veteran did not serve during the Gulf War, see 38 C.F.R. § 3.2(i) (2015), he is not a "Persian Gulf Veteran," and this claim does not involve an undiagnosed illness.  See 38 U.S.C.A.  § 1117 (West 2014 & Supp. 2015); 38 C.F.R. § 3.317 (2015).  In such a case, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  See e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110  and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In this case, the only identified, diagnosed conditions in issue are arthritis of the right shoulder, and left shoulder strain.  

The Board finds that the claim must be denied.  Both of the Veteran's separation examination reports from his first and second periods of active duty show that his shows that his upper and lower extremities, and "spine, other musculoskeletal" were clinically evaluated as normal.  There is no medical evidence dated between the Veteran's first and second periods of active duty to show the existence of the claimed condition, and the Veteran denied having swollen or painful joints during this time.  See June 1978 examination report  and associated "report of medical history."  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).

Notwithstanding some previously discussed reports noting the Veteran's claimed subjective symptoms, there is no relevant medical evidence dated between the Veteran's separation from his second period of active duty service and at least 2010, a period of about 18 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  There is no competent opinion in support of the claim.  The only competent evidence of record is found in the April 2015 VA DBQ, and this opinion weighs against the claim.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no evidence to show that arthritis of any relevant joint was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The issue on appeal is based on the contention that unspecified joint pain was caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent medical opinion of record in support of the claim.  In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.  

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has hypertension due to his service.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2008 and December 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issue on appeal have been obtained and are associated with the appellant's claims files.  The Veteran has been afforded two examinations, and an etiological opinion has been obtained.  

In December 2014, the Board remanded this claim.  The Board directed that the AOJ ensure that all available VA and non-VA treatment records be obtained.  In April 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  There is no record of a response.  However, new treatment reports were subsequently associated with the claims file.  The Board also directed that the Veteran be afforded another examination, to include an etiological opinion.  In April 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

ORDER

Service connection for unspecified joint pain is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


